—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about February 16, 2001, which, in an action for legal malpractice, denied defendant’s motion to compel disclosure, unanimously affirmed, without costs.
Plaintiffs allege that defendant attorney committed malpractice in failing to timely submit an answer in a high-income rent deregulation proceeding brought by their landlord. In such proceeding the issue was whether plaintiffs’ Federal adjusted gross income exceeded $250,000 as reported on their New York State income tax return for each of the preceding two years (Administrative Code of City of NY §§ 26-504.1, 26-504.3 [a], [c] [1]). Defendant’s demand for documents other than the two pertinent tax returns, which, defendant claims, will show that plaintiffs are “wealthy tax cheats” who are manipulating the rent and tax laws not only to avoid deregulation but also to avoid eviction on the ground of nonprimary residence, was properly rejected. The documents in question, which include business books and records, bank and brokerage account statements, deeds and leases to other properties owned or rented by plaintiffs, and records relating to insurance, automobiles, utilities, security services, household services, *102groceries and dining out, club memberships, travel and charitable donations, while relevant to the accuracy of plaintiffs’ tax returns and to the location of their primary residence, have no bearing on the income reported on their State tax returns. Thus, they are not relevant to plaintiffs’ claim, i.e., whether plaintiffs’ damages were proximately caused by defendant’s alleged legal malpractice (cf., Alfaro v Schwartz, 233 AD2d 281), and are not “ ‘sufficiently related to the issues in litigation to make the effort to obtain [the documents] * * * reasonable.’ ” (Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406-407 [citation omitted].) Concur — Sullivan, P. J., Andrias, Wallach, Saxe and Marlow, JJ.